DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-16 are withdrawn from further consideration as being drawn to non-elected species, and claims 17-18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2020.
With regard to the applicant’s amendment to independent claim 9, it is noted that the applicant has incorporated new process features (heat treatment conditions) from the withdrawn claims (withdrawn method claims 17-18 and 21-22) into the product claims. It is further noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I.).
Response to Amendment and Status of Claims
	The applicant’s amendment filed 12/14/2020 has been entered. Claims 9, 11-12, 17, and 21 have been amended. Claims 10 and 19-20 have been cancelled, and no additional claims have been added. Claims 15-18 and 21-22 are withdrawn.

	The cancellation of claim 10 renders the previous § 112(d) rejection moot, which is hereby withdrawn.
	Accordingly, claims 9, 11-12, 14-18, and 21-22 are pending with claims 9, 11-12, and 14 under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation “including steel-associated elements”; it is unclear what the metes and bounds of “steel-associated elements” are. It is known in the steel arts that there are various types of steels, some of which can be exclusive of certain elements, and which all have varying contents of the various elements. It is unclear which elements are included and/or excluded by “steel-associated elements”, or in what manner the elements are associated with the steel. For example, additional alloying elements may be preferably included, and are “associated’ 
	Claims 11-12 and 14 are rejected based on their dependency to rejected independent claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 20090297387 A1; of record), hereinafter “US ‘387”, in view of Chin et al. (US 20130295409 A1; of record), hereinafter “US ‘409”.
Regarding claim 9:
US‘387 teaches a low specific gravity (i.e. lightweight) high strength steel sheet for use in automobiles [0008] (which meets the claimed “formable lightweight steel product or semi-finished product”) with the following steel composition:
Element (wt %)
Instant claim 9
US‘387 [0009]
Fe
Balance
Balance
C
0.03-0.5
0.2-0.8
Mn
>5 to 10 (amended)
2-10 (and an Mn/Al ratio of 0.4 to 1)
Al
0.1-4
3-15 (and an Mn/Al ratio of 0.4 to 1)
Si
0.1-3
0.1-2.0
Cr
0.1-5
0.1-0.3
V
0.005-1
-
P
0-0.1
0-0.02
S
0-0.1
0-0.015
N
0-0.03
0-0.01
Sb
0.005-0.3
0.005-0.2

At least one of:
 
Mo
0.05-2
0.05-0.5
Ti
0.01-2
0.01-0.2
Nb
0.005-1
0.005-0.2
W
0.005-1
0.1-1.0
Zr
0.001-0.3
0.005-0.2

	
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	With regard to the claimed tensile strength (hereinafter “TS”) and elongation at fracture (hereinafter “EL”), US‘387 teaches that the steel sheet may have a TS of 661-997 MPa and an EL of 29% or more [0087]; the resulting product of TS and EL would be at least 19,169-28,913 MPa%, which overlaps with the claimed range of 20,000 MPa%.
	US‘387 is silent regarding the claimed “high resistance to delayed hydrogen-induced crack formation and hydrogen embrittlement” feature, and is silent regarding the presence of V.
	US‘409 discloses a lightweight, high-strength steel sheet [Abstract] containing V in an amount of 0.005-0.5 wt% [0041-0042], which overlaps with the claimed range of 0.005-1%. V is an element effective in increasing the strength of steel by forming carbonitrides in the steel [0042]. However, during solidification, V precipitates on grain boundaries to cause cracks in a slab, and during a hot rolling process, V markedly delays solid solution strengthening and recrystallization to increase rolling loads [0042].
	Therefore, one of ordinary skill in the art would find it obvious to modify US‘387 to include V in the amount disclosed by US‘409, as doing so would increase the strength of the lightweight steel by forming carbonitrides.
	Although US‘387 and US‘409 do not explicitly teach that the steel has a high resistance to delayed hydrogen-induced crack formation and hydrogen embrittlement, these properties prima facie be expected to be present in the steel of US‘387 in view of US‘409, in view of the overlapping composition and substantially similar properties. In addition, US‘409 discloses that Cr suppresses the absorption of hydrogen when steel corrodes when present in an amount of 0.1-3.0% [0034], which overlaps with the Cr content of the claimed invention and of US‘387. Therefore, the steel of US‘387 in view of US‘409 would be expected to have suppressed hydrogen absorption characteristics, and therefore would be expected to possess a high resistance to delayed hydrogen-induced crack formation and hydrogen embrittlement as claimed.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
	Regarding claim 11:
	US‘387 in view of ‘409 teaches the formable lightweight steel as applied to claim 9 above; US‘387 further teaches that Ni may be present in an amount of 0.1-2.0 wt% [0009], which overlaps with the claimed range of 0-5 wt%.
	Regarding claim 12:
	US‘387 in view of US‘409 teaches the formable lightweight steel as applied to claim 9 above. US‘387 teaches a C content of 0.2-0.8%, and an Sb content of 0.005-0.2% [0009]. The 
	Regarding claim 14:
	US‘387 in view of US‘409 teaches the formable lightweight steel as applied to claim 9 above.
	With regard to the narrower C, Mn, Al, Si, Sb, Cr, and V contents, US‘387 discloses the following composition:
Element (wt %)
Instant Claim 14
US‘387 [0009]
C
0.1-0.35
0.2-0.8
Mn
>5 to 9 (amended)
2-10 (and an Mn/Al ratio of 0.4 to 1)
Al
1-3.5
3-15 (and an Mn/Al ratio of 0.4 to 1)
Si
0.1-1
0.1-2.0
Cr
0.5-4
0.1-0.3
V
0.02-0.1
-
Sb
0.005-0.3
0.005-0.2


With regard to the Mn and Al contents, given that the Mn/Al ratio of US ‘387 must be 0.4-1.0 (see Abstract), for an Al content of 3.5 wt%, the Mn content would be 3.5 wt% (at a Mn/Al ratio of 1.0), which is close, but not overlapping with the claimed Mn lower bound of about 5 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	US‘387 is silent regarding the Cr content being 0.5-4 wt%.
	US‘409 discloses that Cr suppresses the absorption of hydrogen when steel corrodes when present in an amount of 0.1-3.0% [0034], which overlaps with the Cr content of the claimed invention and of ‘387. Therefore, the steel of US‘387 modified to include the Cr content .

Claims 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guelton et al. (US 6358338 B1; of record), hereinafter “US ‘338”.
Regarding claims 9 and 14:
US ‘338 teaches an iron-carbon-manganese alloy containing the following overlapping composition: 
Element (wt %)
Instant Claim 9
Instant Claim 14 (within the ranges of claim 9)
US '338 [Abstract]
(Col. 2, line 51 – Col. 3, line 39)
C
0.03-0.5
0.1-0.35
0.001-1.6
Mn
>5 to 10 (amended)
>5 to 9 (amended)
6-30
Al
0.1-4
1-3.5
0-6
Si
0.1-3
0.1-1
0-2.5
Cr
0.1-5
0.5-4
0-10
V
0.005-1
0.02-0.1
0-3
P
0-0.1
0-0.1
0-0.2
S
0-0.1
0-0.1
0-0.5
N
0-0.03
0-0.03
0-0.3
Sb
0.005-0.3
0.01-0.1
0-0.2

 At least one of:
 At least one of:
 
Mo
0.05-2
0.05-2
0-0.5
Ti
0.01-2
0.01-2
0-3
Nb
0.005-1
0.005-1
0-3
W
0.005-1
0.005-1
0-0.5
Zr
0.001-0.3
0.001-0.3
0-3



In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Although the TS and EL of US ‘338 is based on an alloy which is not within the claimed ranges, the overlapping portion of the US ‘338 alloy composition would prima facie be expected to possess the claimed TS and TS*EL values of at least 800 MPa and 20,000 MPa% respectively, particularly in view of the overlapping composition and in view of the new product-by-process claim limitation of “due to a heat treatment at 480 to 770°C for 1 minute to 48 hours”; US ‘338 discloses a that the steel strip undergoes box annealing at 700-750°C for approximately 10 to 90 mins (Col. 4, lines 58-59), which overlaps with the claimed heat treatment conditions.
With regard to the “formable lightweight” limitation in the preamble, this feature would prima facie be expected in the steel of US ‘338 based on the overlapping composition.
Furthermore, although US ‘338 does not explicitly teach that the steel has a high resistance to delayed hydrogen-induced crack formation and hydrogen embrittlement, these properties would prima facie be expected to be present in the steel of US ‘338, in view of the overlapping composition and substantially similar properties.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11:
US ‘338 teaches the alloy as applied to claim 9 above.
US ‘338 teaches that Ni is present in an amount 0-10 wt % [Abstract] which overlaps with the claimed range of 0-5 wt%. 
Regarding claim 12:
US ‘338 teaches the alloy as applied to claim 9 above.
With regard to the claimed Sb/C ratio, the Sb and C contents of US ‘338 would result in an Sb/C ratio range of 0-200, which overlaps with the claimed range of 0-1.5.

Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al. (JP2004360064A; of record), hereinafter “JP ‘064”.
	Regarding claims 9-12 and 14: 
	JP ‘064 teaches the following steel material which has adequate weather resistance [Abstract].
Element (wt %)
Instant claim 14 (within the ranges of claim 9)
JP ‘064 (Abstract, 0022, 0049)
C
0.1-0.35
0.001-0.15
Mn (amended)
 >5 to 9
0-5
Al
1-3.5
0.003-2.5
Si
0.1-1
0-2.5
Cr
0.5-4
0.01-3.0
V
0.02-0.1
0.01-1.0
P
0-0.1
0-0.03
S
0-0.1
0-0.005
N
0-0.03
0.001-0.1
Sb
0.01-0.1
0.03-0.50
 
At least one of:
 
Mo
0.05-2
0.01-1.0
Ti
0.01-2
0.01-0.3

0.005-1
0.01-0.1
W
0.005-1
0.01-1.0
Zr
0.001-0.3
-
Ni (claim 11)
0-5
0.1-9.0


With regard to the Sb/C ratio in claim 12, the resulting Sb/C ratio of JP ‘064 would be 0.2-500:1, which overlaps with the claimed range of “less than or equal to 1.5”.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
With regard to the “formable lightweight steel product or semi-finished product”, this limitation is met in view of the product of JP ‘064 being substantially similar to the claimed product.
With regard to the new product by process limitation of “a heat treatment at 480-770°C for 1 minute to 48 hours”, it is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113 I.). Furthermore, in the production of steel, steel is melted (see [0056] of JP ‘064); considering that steels have melting temperatures of about ~1500°C, and that steel is eventually cooled, it is prima facie expected that at some point, the steel would be within the applicant’s claimed range of 480-770°C for at least a short period of time such as, for example, at least 1 minute, during the cooling of the steel. Because the process does not include a quenching step, it is understood that 
In view of the close, but not overlapping composition, and the similar processing conditions to the claimed product-by-process conditions, the steel of JP ‘064 would prima facie be expected to possess the claimed TS and TS*EL product values, of at least 800 MPa and 20,000 MPa%. 
Furthermore, although JP ‘064 does not explicitly teach that the steel has a high resistance to delayed hydrogen-induced crack formation and hydrogen embrittlement, these properties would prima facie be expected to be present in the steel of JP ‘064, in view of the close, but not overlapping composition.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
The applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
	The applicant’s amendment and arguments concerning the previous § 112(b) rejection of claim 9 are respectfully not found persuasive to overcome the rejection. As discussed in the § 112(b) rejection above, it is known in the steel arts that there are various types of steels, some of which can be exclusive of certain elements, and which all have varying contents of the various elements. It is unclear which elements are included and/or excluded by “steel-associated elements”, or in what manner the elements are associated with the steel. For example, additional alloying elements may be preferably included, and are “associated’ with steel, which is in contrast to steel impurities, which are not preferably included, but are also “associated” with steel.
	The applicant argues that US ‘387 specifies that the ratio of Mn to Al should be 0.4 to 1 as an essential feature (see paragraph [0038] of US ‘387), and that the applicant’s new Mn range of >5 to 10 (in claim 9) overcomes this limitation; since US '387 discloses a Mn range of 2-10 wt% and a Al range of 3-15 wt%, by applying the critical ratio of Mn/Al of 0.4 to 1.0, one can deduce that if Mn is at the lower limit of 2 wt%, then the Al is at 5 wt% (see paragraph bridging pages 9-10 of arguments).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
The applicant argues that “it does not make sense as to why one of ordinary skill in the art would randomly only take the vanadium content from US ‘409 to apply to the steel of US ‘387” (see paragraph bridging pages 10-11 of arguments).
The argument is respectfully not found persuasive. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (see MPEP 2143.01). Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP 2143.02). In the instant case, US ‘387 and US ‘409 are both directed to austenitic, lightweight, high strength steels used for automobiles (see Abstract, [0003], and [0065] of US ‘387, and Abstract of US ‘409). Thus, there would be a reasonable expectation of success that combining features, which have been characterized as having an improved effect on a similar product, from one reference into the other, would result in an improvement.
the Mn/Al ratio of US ‘409 is 2 to 3, instead of 0.4-1.0 in US ‘387 (see first paragraph on page 11 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The applicant argues that one of ordinary skill in the art would also not readily know how the addition of vanadium to the alloy of US '387 would affect its mechanical properties. For example, not all of the US ‘387 example alloys have a required tensile strength TS of at least 800 MPa (see Table 2, S3-S10). The applicant further states that the required tensile strength of at least 800 MPa should not be regarded as being implicitly disclosed just because the areas of the alloying elements overlap (see first paragraph of page 11 of arguments).
The arguments are respectfully not found persuasive. As discussed in the § 103 rejection above US‘409 discloses a lightweight, high-strength steel sheet [Abstract] containing V in an amount of 0.005-0.5 wt% [0041-0042], which overlaps with the claimed range of 0.005-1%. V is an element effective in increasing the strength of steel by forming carbonitrides in the steel [0042]. However, during solidification, V precipitates on grain boundaries to cause cracks in a slab, and during a hot rolling process, V markedly delays solid solution strengthening and recrystallization to increase rolling loads [0042]. Therefore, one of ordinary skill in the art would find it obvious to modify US‘387 to include V in the amount disclosed by US‘409, as doing so would increase the strength of the lightweight steel by forming carbonitrides. With regard to the tensile strength, US‘387 teaches that the steel sheet may have a TS of 661-997 MPa and an EL of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, in view of the modification of US ‘387 with the vanadium of US ‘409, wherein vanadium increases the strength (as discussed above), there is a further expectation of success that the proposed modification of US ‘387 with US ‘409 would result in a tensile strength of 800 MPa or more (also see paragraph [0008] of US ‘409, which discloses that the steel has a tensile strength of 800 MPa or greater).
The applicant’s arguments concerning US ‘338 (see paragraph bridging pages 11-12) are respectfully not found persuasive. In view of the overlapping composition and similar heat treatment conditions (as discussed in the new § 103 rejection above), it remains that it is prima facie expected that the overlapping portion of the composition would possess the claimed properties, particularly in view of overlapping composition and the new product-by-process claim limitation of “due to a heat treatment at 480 to 770°C for 1 minute to 48 hours”; US ‘338 discloses a that the steel strip undergoes box annealing at 700-750°C for approximately 10 to 90 mins (Col. 4, lines 58-59), which overlaps with the claimed heat treatment conditions.
The applicant’s arguments concerning JP ‘064 (see page 12 of arguments) are respectfully not found persuasive. As discussed in the § 103 rejection over JP ‘064 above, with regard to the new product-by-process limitation of “a heat treatment at 480-770°C for 1 minute to 48 hours”, it is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (MPEP 2113 I.). Furthermore, in the production of steel, steel is melted (see [0056] of JP ‘064); considering that steels have melting temperatures of about ~1500°C, and that steel is eventually cooled, it is prima facie expected that at some point, the steel would be within the applicant’s claimed range of 480-770°C for at least a short period of time such as, for example, at least 1 minute, during cooling of the steel. Because the process does not include a quenching step, it is understood that the steel is not rapidly cooled. In addition, JP ‘064 also teaches that the formed ingot is forged, then heated and rolled [0056].
In view of the close, but not overlapping composition, and the similar processing conditions to the claimed product-by-process conditions, it remains that the steel of JP ‘064 would prima facie be expected to possess the claimed TS and TS*EL product values, of at least 800 MPa and 20,000 MPa%. 
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. In the instant case, the applicant has not demonstrated criticality of the claimed composition or the product-by-process limitations in the originally-filed disclosure. For example, in Tables 2-4 of the applicant’s specification, there is no clear correlation between the temperature and duration of the heat treatments, and the TS*EL values, nor does there appear to be a correlation between the processing conditions and the tested compositions. Furthermore, the applicant’s claimed ranges of the composition are significantly broader than the compositions tested in Table 1 of the applicant’s specification (for example, the Mn content only ranges from 6.3-7.1 wt% in Table 1, while the claimed range requires a minimum of >5 wt %). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731